Citation Nr: 1517069	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  13-19 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to June 1978.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2012 rating decision of the Hartford, Connecticut, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2013.  A transcript of the hearing is in the Veteran's file. 

In his substantive appeal, the Veteran raised the issue of entitlement to service connection for an eye disability but this issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a bilateral foot disability.  This claim was previously denied by VA in rating decisions of June 1988, May 2001, and December 2009.  

The Veteran filed a request to reopen this claim in April 2012.  His request was denied in a September 2012 rating decision and he timely appealed.  In November 2013, he submitted an April 1978 service treatment record (STR) relating to his current disability.  This STR existed but had not been associated with the claims file at the time VA first decided the claim in June of 1988.  Accordingly, reconsideration of the initial claim is warranted.  38 C.F.R. § 3.156(c).

The record contains evidence that the Veteran has a current bilateral foot disability and that this disability may be related to his military service.  However, as he has not been afforded a VA examination to determine the nature and etiology of his condition, remand for an examination is warranted.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the issue is REMANDED for the following actions:

1.  Schedule the Veteran for a VA foot examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

For any foot disability diagnosed in examination, the examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the foot disability had its onset in or is otherwise related to the Veteran's active service.  In providing this opinion, the examiner must explicitly consider the April 1978 service treatment record.

The examination report must include a complete rationale for all opinions expressed.  The Veteran's lay statements should be considered and discussed in the rationale.  All pertinent medical and nonmedical evidence should be discussed as well.

2.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).






